Filed:  February 7, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
KELLY ROSS,
JON CHANDLER,
and DAVID J. HUNNICUTT,
	Petitioners,
	v.
HARDY MYERS,
Attorney General
of the State of Oregon,
	Respondent.
(SC S49021)
	En Banc
	On petition to review ballot title.
	Submitted on the record December 24, 2001.
	David J. Hunnicutt, of Oregonians in Action, Tigard, filed
the petition for petitioners.
	Jas. Jeffrey Adams, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With him on the
memorandum were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	PER CURIAM
 
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11). 
		PER CURIAM
		In this ballot title review proceeding, petitioners
challenge the caption, result statements, and summary portions of
the Attorney General's certified ballot title for a proposed
initiative measure, which the Secretary of State has denominated
as Initiative Petition 122 (2002).  We review the Attorney
General's certified ballot title to determine whether it
substantially complies with the requirements of ORS
250.035(2)(a)-(d).  See ORS 250.085(5) (setting out standard of
review).
		We have considered each of petitioners' arguments and
find none well taken.  Accordingly, we certify to the Secretary
of State the following ballot title for the proposed measure:

PROHIBITS EXPANDING URBAN GROWTH
BOUNDARIES IN WILLAMETTE VALLEY
TO 
INCLUDE "HIGHLY PRODUCTIVE"
FARMLAND, FORESTLAND (DEFINED)
		RESULT OF "YES" VOTE:  "Yes" vote prohibits
expanding urban growth boundaries in Willamette Valley
to include "highly productive" farmland, forestland
(defined), or nearby land necessary for farm, forest
practices.
		RESULT OF "NO" VOTE:  "No" vote retains laws
allowing farmland and forestland to be included within
urban growth boundaries upon showing of specified needs
and unavailability of other land.
		SUMMARY:  Current law allows farmland and
forestland to be converted to urban uses and included
inside urban growth boundaries upon requisite showing
of specified needs and unavailability of other land to
provide needs; farmland and forestland statewide
planning goals do not apply to farmland or forestland
located within urban growth boundaries.  Measure
prohibits expansion of urban growth boundaries in the
Willamette Valley to include "highly productive"
farmland or forestland, or land the county or
metropolitan service district deems necessary to permit
farm or forestry practices to be undertaken on adjacent
or nearby lands.  Defines "highly productive farmland"
by reference to certain soil types and "highly
productive forestland" by reference to capability to
produce more than 85 cubic feet per acre of wood fiber
annually.  Other provisions.

		Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).